       Case 2:21-cr-00077-WBS Document 20 Filed 08/04/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   HOOTAN BAIGMOHAMMADI, SBN 279105
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     Mr. Miller
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                   )   Case No. 2:21cr77-WBS
11                                               )
                     Plaintiff,                  )   STIPULATION AND ORDER TO CONTINUE
12                                               )   STATUS CONFERENCE AND EXCLUDE TIME
                         vs.                     )
13                                               )   Date: August 9, 2021
     JAMES DEAN MILLER,                          )   Time: 9:00 a.m.
14                                               )   Judge: Hon. William B. Shubb
                    Defendant.                   )
15                                               )

16          IT IS HEREBY STIPULATED and agreed by and between Acting United States
17   Attorney Phillip A. Talbert, through Assistant United States Attorney Mira Chernick, counsel for
18   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Hootan
19   Baigmohammadi, counsel for Defendant James Dean Miller, that the status hearing currently set
20   for August 9, 2021 at 9:00 be continued to October 12, 2021 at 9:00 a.m.
21          The parties specifically stipulate as follows:
22          1.       By previous order, this matter was set for a status on August 9, 2021 at 9:00 a.m.
23          2.       By stipulation, Mr. Miller now moves to continue the status conference to
24                   October 12, 2021 at 9:00 a.m.
25          3.       The government has produced 248 pages of non-contraband discovery and made
26                   the seized electronic evidence available for defense inspection.
27          4.       The defense requires additional time to review the discovery, investigate and
28

      Stipulation and [Proposed] Order to Continue        -1-                           United States v. Miller,
      Status Conference and Exclude Time                                                     2:21-CR-77-WBS
      Case 2:21-cr-00077-WBS Document 20 Filed 08/04/21 Page 2 of 3


 1                   research possible defenses, research potential pretrial motions, consult with Mr.

 2                   Miller, explore potential resolutions to the case, and otherwise prepare for trial.

 3          5.       Defense counsel believes that failure to grant the requested continuance would

 4                   deny him the reasonable time necessary for effective preparation, taking into
 5                   account the exercise of due diligence.
 6          6.       The government does not object to the continuance.
 7          7.       Therefore, the parties stipulate that the ends of justice served by granting the
 8                   continuance outweighs the best interest of the public and Mr. Miller in a speedy
 9                   trial, and request the Court so to find.
10          8.       For the purpose of computing time under 18 U.S.C. § 3161 et seq. (Speedy Trial
11                   Act), the parties request that the time period between August 9, 2021 and October
12                   12, 2021, inclusive, be deemed excludable pursuant to 18 U.S.C. §
13                   3161(h)(7)(B)(iv) (Local Code T4), because it would result from a continuance
14                   granted by the Court at the defense’s request, based on a finding that the ends of
15                   justice served by granting the continuance outweighs the best interest of the
16                   public and Mr. Miller in a speedy trial.
17                                                   Respectfully submitted,
18                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
19
     Date: August 3, 2021                            /s/ Hootan Baigmohammadi
20                                                   HOOTAN BAIGMOHAMMADI
                                                     Assistant Federal Defender
21                                                   Attorneys for Defendant
                                                     Mr. Miller
22
23
24   Date: August 3, 2021                            PHILLIP A. TALBERT
                                                     United States Attorney
25
                                                     /s/ Mira Chernick
26                                                   MIRA CHERNICK
27                                                   Assistant United States Attorney
                                                     Attorneys for Plaintiff
28

      Stipulation and [Proposed] Order to Continue     -2-                              United States v. Miller,
      Status Conference and Exclude Time                                                     2:21-CR-77-WBS
       Case 2:21-cr-00077-WBS Document 20 Filed 08/04/21 Page 3 of 3


 1                                                   ORDER

 2                   The Court, having received and considered the parties’ stipulation, and good

 3   cause appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The status

 4   conference is reset October 12, 2021 at 9:00 a.m.
 5
 6
 7   IT IS SO ORDERED.
 8
 9   Dated: August 3, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Continue    -3-                             United States v. Miller,
      Status Conference and Exclude Time                                                   2:21-CR-77-WBS
